PER CURIAM
*518Appellant appeals a judgment committing her to the Oregon Health Authority for a period not to exceed 180 days under ORS 426.130(1)(a)(C). In her second assignment of error, appellant contends that the trial court plainly erred when it failed to adequately advise her of her rights in accordance with the requirements of ORS 426.100(1). The state concedes that the trial court plainly erred because it "failed to correctly inform [appellant] of the purpose of the hearing, as required by ORS 426.100(1)(a)," and the state further concedes "that the judgment of commitment should be reversed." We agree. For the reasons stated in State v. S. J. F. , 247 Or.App. 321, 325-26, 269 P.3d 83 (2011), we exercise our discretion to correct the error and, accordingly, reverse the judgment. Our disposition of appellant's second assignment of error obviates the need to address her first assignment of error.
Reversed.